DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2019 and 5/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16342570 received on 4/17/2019. Claims 1-12 are cancelled. Claims 13-24 are newly added. Claims 13-24 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikaterinidis (US 20110175727 A1; cited by Applicant IDS).
Regarding claim 13, Aikaterinidis discloses an apparatus and method for self-contained inspection of shipping containers comprsing:
- packages (E) intended to contain the objects and given at least one recognition code (31) (¶11),
- portable computing units (1) for the individuals of the community (¶6-¶7 - port inspectors; ¶10, ¶19, ¶31); 
- a computing platform (3) (¶10, ¶34) including at least one computing application (13) intended to be downloaded by the computing units (1) for the individuals of the community, and including at least one database (301) relating to the packages listing the recognition codes (31) of all packages (¶6-¶7 - port inspectors; ¶12-¶13);
characterized in that each package is provided with at least one image sensor (4) for said object(s) (¶12, ¶31, Fig. 1),
and in that the system includes a module (40) to determine and detect a predetermined key step in the dispatch of the package (¶11),
and in that the computing platform (3) and/or the computing units are parameterized to:
-transmit an image capture request to the image sensor (4) at each predetermined key step of dispatch;
¶13).  
Aikaterinidis does not explicitly disclose: the individual belonging to the community possess portable computer units; and the computer platform is configured to: receive responsibility acceptance signal from the individual temporarily in charge of the package (E) via the computing application contained in the computing unit held by said individual; transmit an image capture signal to the image sensor (4) after receiving a responsibility acceptance signal.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the responsibility of the package is transferred at each destination of the transport chain as part of the verification by inspections, thus verification by individuals, such as by matching (¶10) transmitted (¶12) photographs (¶31), at each destination would necessitate the provision of a portable computer to each individual to perform verification.
Regarding claim 14, Aikaterinidis teaches the apparatus of claim 13 above and further teaches that the predetermined key steps are selected from the following group: -handover of a package from one individual to another; -opening and/or closing of the package; -request by an authorized individual; -request by an administrator of the platform (¶11 - any phase).
Regarding claim 15, Aikaterinidis teaches the apparatus of claim 13 above and further teaches that the computing platform (3) and/or the computing units comprise an image comparison module (14) and are parameterized to: -receive, via the computing application, at least two images relating to said object(s) and corresponding to at least two different instants of dispatch time; -compare the two images; -determine whether a predetermined abnormal level of variation between the two images has been reached (¶10-¶13, ¶18
Regarding claim 16, Aikaterinidis teaches the apparatus of claim 15 above and further teaches that the image comparison module (14) is parameterized to carry out image subtraction between two images, with detection of a difference threshold after subtraction (¶18-¶19 - mismatch).
Regarding claim 17, Aikaterinidis teaches the apparatus of claim 13 above and further teaches that the database (301) relating to the packages, for each package, comprises timestamp data (34) of an image capture of said object(s) by the image sensor (¶13 - obvious for tracking).  
Regarding claim 18, Aikaterinidis teaches the apparatus of claim 13 above and further teaches that each package is provided with a device (5), (50), (51) to weigh the object(s) together with the package (¶20).
Regarding claim 19, Aikaterinidis teaches the apparatus of claim 18 above and further teaches that the computing platform (3) is parameterized to receive a responsibility acceptance signal from the individual temporarily in charge of the package (E), via the computing application contained in the computing unit held by said individual, and in that the platform is parameterized to transmit a weigh signal to the weighing device (5), (50), (51) after receiving a responsibility acceptance signal (¶10-¶13, ¶20).
Regarding claim 20, Aikaterinidis teaches the apparatus of claim 13 above but does not explicitly teach that each package is provided with at least one zip fastening (6) and at least one slider (60) and with a device (61) to detect the position of said slider(s) along the zip chain.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention the choice of a zip fastening for closure of packages is well known in the art, and detection of the position of a slider is both a motion and change in configuration (¶12).
Regarding claim 21, Aikaterinidis teaches the apparatus of claim 20 above and further teaches that each package is provided with at least one flap (7) intended to cover the zip fastening and slider(s), ¶12, see rejection of claim 20 above).  
Regarding claim 22, Aikaterinidis teaches the apparatus of claim 13 above and further teaches a method comprising the steps of: -activating the computing application authorizing exchange of data between the computing platform (3) and a computing unit (1) held by an individual; -receiving, by the computing platform and via the computing application contained in computing units, at least two successive images of said object(s) and corresponding to two different instants of dispatch time; -comparing the two successive images; -determining whether an abnormal level of variation between the two images has been reached  (¶10-¶13, ¶18-¶19 - mismatch).
Regarding claim 23, Aikaterinidis teaches the method of claim 22 above and further teaches when said computer programme is executed by at least one processor (¶18-¶19).
Regarding claim 24, Aikaterinidis teaches the method of claim 22 above and further teaches a computer-readable recording medium on which a computer program is recorded comprising instructions to implement the steps of the method (¶34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN C LY/               Primary Examiner, Art Unit 2887